                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMREICA,

                  Plaintiff,

      v.                                                Case No. 06-cr-142-pp

DAVID MCALISTER,

                  Defendant.
______________________________________________________________________________

 ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S SECOND MOTION
   FOR EARLY TERMINATION OF SUPERVISED RELEASE (DKT. NO. 60)
______________________________________________________________________________

      When Judge Stadtmueller sentenced the defendant in March 2007, he

imposed a term of five years of supervised release to follow the defendant’s

incarceration. Dkt. No. 32 at 2. The defendant began serving that term on June

17, 2015 and is scheduled to discharge on June 16, 2020. As of the date of this

order, he has served just over three years and ten months of his five-year term.

      On December 21, 2016, the court received a motion from the defendant,

asking the court to terminate his supervised release early. Dkt. No. 55.

Although the defendant had not served even two years of the five-year

supervised release term, he argued that he had overserved his custodial

sentence as a result of not being able to take advantage of the reduced

guidelines applicable to drug offenses. The court concluded that the defendant

would have not have been entitled to application of the reduced guidelines (he

was released before the reduction became available), and even if he had been

entitled to a reduction in his custodial sentence, such a reduction wouldn’t
                                        1
have impacted his supervised release sentence. Dkt. No. 58 at 3-5. The court

also noted that while the defendant had, for the most part, been complying

with his supervised release conditions, he had not demonstrated the

extraordinary circumstances courts in this district look for when considering

motions for early termination. Id. at 6.

      On February 1, 2019, the court received a second motion from the

defendant, again asking for early termination of his release. Dkt. No. 60. He

represented in that motion that the probation office supported his request. Id.

at 1. In support of this second motion, the defendant asserts that he didn’t

have any disciplinary violations while in custody (and he completed

programming, as well), that since his release he’s graduated college and had

several jobs, that he has a stable residence with his long-time girlfriend and

has custody of his nineteen-month-old daughter and that he has passed the

test for a commercial driver’s license. He also says that he has always been

compliant with the conditions of his supervised release. Id. at 4-6. The

defendant attached to the motion certificates and letters verifying the

achievements he listed in his motion. Dkt. No. 60-1.

      The court commends the defendant on his achievements—particularly

his educational achievements, and his care for his daughter. He has reason to

be proud of himself for these things. But as the court pointed out in its

February 2017 order denying his first motion, the fact that a defendant has

complied with the conditions of supervised release is not enough, on its own, to

justify early termination. Courts in this district have held that “the conduct of

                                           2
the defendant necessary to justify early termination should include more than

simply following the rules of supervision; otherwise, every defendant who

avoided revocation would be eligible for early termination.” United States v.

O’Hara, Case No. 00-170, 2011 WL 4356322 at *3 (E.D. Wis. 2011). See also,

e.g., United States v. Mitchell, Case No. 03-cr-194, 2013 WL 4763966 at *1

(E.D. Wis. 2013); United States v. White, Case No. 06-cr-50, 2012 WL 5198364

at *2 (E.D. Wis. 2012). “[C]ourts have generally granted early termination only

in cases involving some new or unforeseen circumstances, which may include

exceptionally good behavior, or where supervision impedes the defendant’s

rehabilitation.” Mitchell, 2013 WL 4763966 at *1 (citing White, which collects

other cases holding the same). This court has granted early termination where

defendants have not only complied with supervised release conditions, but

have performed community service, or have demonstrated that there are jobs

they cannot get because of the limitations of supervision. It generally has

required more than simply complying with the conditions of supervision. The

court understands that it isn’t easy for some people to comply with supervised

release. But supervised release is part of a court’s overall punishment. And

courts expect defendants to comply with the conditions of release—they are,

after all, court orders.

      One of the reasons the court is not comfortable considering early

termination now is its concern that the defendant does not appear to be

working. While the defendant has worked hard at his education, presumably

his reason for doing that was so that he could obtain stable, good-paying work.

                                        3
It appears from the defendant’s motion that, at least as of the time he filed it,

he wasn’t working. He indicated that after two years working as a bus driver

and attending college on a part-time basis, he “took a leave of absence at work,

so he could relocate to the Fox Valley Area to finish his degree at Fox Valley

Technical College.” Dkt. No. 60 at 6. As of the date he filed the motion, the

defendant stated that he was “studying business while trying to attain his CDL

class A and real estate license.” Dkt. No. 60 at 4. Getting an education is

always a good thing. Getting a business degree presumably would help the

defendant get jobs in the business world. Getting his CDL would get him truck-

driving jobs. Being a licensed real estate broker is a good job in certain

economic cycles (although it is the court’s understanding that someone with a

felony conviction cannot obtain a real estate broker’s license in Wisconsin). But

one of the things the court looks for in considering a request for early

termination of supervised release is steady, verifiable, full-time employment. It

doesn’t appear that the defendant has that right now, and it’s not clear to the

court what he plans to do once he finishes his education.

      Nor has the defendant identified any “extraordinary” actions on his part

outside of complying with the conditions of his release. It is wonderful that he

has custody of his daughter and takes care of her, but that is what good,

responsible fathers do. It isn’t the same as volunteering at a soup kitchen, or

helping out at one’s church/temple/mosque, or mentoring at-risk young

people. The court does not mean to trivialize the fact that the defendant




                                         4
appears to be living a very prosocial life. It makes these points only to explain

why the defendant’s good efforts do not justify early release at this point.

      The plaintiff has fourteen months until he is scheduled to discharge. He

can renew his request for early discharge in the future, if he obtains stable,

verifiable employment, and the court will consider it. In the meantime, the

court encourages the defendant to continue being the good role model for his

daughter that he has tried to be all her life.

      The court DENIES WITHOUT PREJUDICE the request for early

discharge.

      Dated in Milwaukee, Wisconsin this 25th day of April, 2019.

                                       BY THE COURT:



                                       _______________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                         5
